DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/10/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al (US 9,573,553).  Ko discloses:
With regard to claim 1 - A seat assembly 1 comprising: 
an occupant protection system having a deployable shield 20 that extends around multiple sides of the seat assembly 1, wherein the seat assembly 1 has a trim cover that has an exterior surface and the deployable shield is disposed outside the trim cover on the exterior surface before and after the deployable shield is inflated and deployed (see Figs. 1 and 2)



With regard to claim 3 - wherein the deployable shield 20 is disposed along a first lateral side, a back side, and a second lateral side of a head restraint 1c that is disposed opposite the first lateral side (Fig. 4).

With regard to claim 4 - wherein the deployable shield 20 is completely disposed outside the trim cover a trim cover 4 of the seat assembly and does not exit the trim cover of the seat assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Walker et al (US 6,817,673).  Ko fails to explicitly disclose wherein the deployable shield is a viscoelastic foam that that increases in hardness in response to being rapidly compressed.  Walker teaches a vehicle seat assembly  that utilizes viscoelastic foam to give the seat components desirable energy absorbing quality such that it has a relatively large damping effect with a reduced rebound effect.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shield of Ko .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Dainese et al (US 2013/0093224).  Ko fails to explicitly disclose wherein the deployable shield includes an air impermeable bag that is partially filled with a mesh material that has a plurality of voids.  Dainese teaches a deployable shield for a vehicle seat, configured to occupy spaces around the seat on lateral and back sides thereof, wherein the deployable shield includes an air impermeable bag 25 that is partially filled with a mesh material 27,29,30 that has a plurality of voids (“The two walls 21, 22 define a case including, in a sandwich-like way, the structure formed by the two meshes 29, 30. In particular, each mesh 29, 30 internally lines a respective wall 21, 22, and it is thereto glue-fixed.” – para. [0087]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the seat assembly of Ko with the teaching of Dainese such that the deployable shield includes an air impermeable bag that is partially filled with a mesh material that has a plurality of voids to provide an inflatable member with a reduced number of seams (which may eventually determine an insufficient gas tightness) and therefore allow to maintain the inflatable member in an inflated condition for a long time, and so to keep a passenger within the outline of seat (para. [0037]).

With regard to claim 7, Dainese teaches wherein the air impermeable bag receives a pressurized gas that inflates the deployable shield 2 and flows through the mesh material 27,29,30.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	February 22, 2021


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616